  

EXHIBIT 10.4

 

SECOND AMENDMENT TO LEASE

 

WHEREAS, River Ridge Limited Partnership (the “Landlord”) entered into a lease
dated May 30, 2014, (the “Lease”) with Corbus Pharmaceuticals, Inc. (the
“Tenant”); and

 

WHEREAS, on August 27, 2015 the Landlord and Tenant executed a First Amendment
to Lease; and

 

WHEREAS, the Landlord and Tenant desire to amend the Lease in certain aspects.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
and in the Lease contained, the parties hereto hereby agree to the following:

 

1.)      The New Commencement Date (for the Relocation Space) is February 1,
2016 and shall terminate on January 31, 2021.

 

2.)      The last two sentences of Section 3.2 shall be deleted in its entirety
and replaced with the following:

 

“Tenant will be responsible for contributing one hundred eleven thousand two
hundred twenty ($111,220.00) dollars toward the cost of the improvements. Tenant
shall pay this cost on the Commencement Date”

 

3.)      Capitalized terms, not otherwise herein defined shall have the meaning
for such terms described in the Lease.

 

4.)      In all other respects, the terms and provisions of the Lease are hereby
ratified and confirmed and remain in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, the Landlord and Tenant hereby have executed this Second
Amendment to Lease, as a sealed instrument on this 30th day of March, 2016.

 

LANDLORD: RIVER RIDGE LIMITED PARTNERSHIP           By:  Cornerstone Corporation
    Its: Managing Agent             By: /s/ Paul E. Tryder       Paul E. Tryder
      President           TENANT: CORBUS PHARMACEUTICALS, INC.             By:
/s/ Yuval Cohen       Yuval Cohen       Chief Executive Officer  

 

 

 

 



 